Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alfred G. Gage appeals the district court’s order granting summary judgment to the Defendant and dismissing his civil action alleging employment discrimination. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gage v. Golden Corral Corp., No. 5:13-cv-00132-F, 2014 WL 1399447 (E.D.N.C. Apr. 10, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.